SCHEDULE14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: ¨ Preliminary information statement. ¨ Confidential, for use of the Commissioner only (as permitted by Rule 14c-5(d)(2)) ý Definitive information statement. WILSHIRE VARIABLE INSURANCE TRUST (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies:N/A (2) Aggregate number of securities to which transaction applies:N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):N/A (4) Proposed maximum aggregate value of transaction:N/A (5) Total fee paid:$0 ¨ Fee paid previously with preliminary materials:N/A ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid:N/A (2) Form, Schedule or Registration Statement No.:N/A (3) Filing Party:N/A (4) Date Filed:N/A IMPORTANT NEWS ABOUT WILSHIRE VARIABLE INSURANCE TRUST June 17, Dear Shareholder: The Board of Trustees of Wilshire Variable Insurance Trust (the “Trust”) has appointed ClearBridge Advisors, LLCas a new subadviser to the Socially Responsible Fund effective March 31, 2009, in place of AllianceBernstein, L.P.The Board of Trustees of the Trust also appointed Victory Capital Management, Inc.as a new subadviser to the Equity Fund effective April 6, 2009, in place of AllianceBernstein, L.P. and Pzena Investment Management, LLC. Wilshire Associates Incorporated, the Trust’s investment adviser, continues to oversee the subadvisers. The next few pages of this package feature more information about the new subadvisers, including their investment processes and styles.Please take a few moments to read them and call us at 1-888-200-6796 if you have any questions. On behalf of the Board of Trustees, I thank you for your continued investment in Wilshire Variable Insurance Trust. Sincerely, /s/ Lawrence E. Davanzo Lawrence E. Davanzo President WILSHIRE VARIABLE INSURANCE TRUST INFORMATION STATEMENT TO SHAREHOLDERS OF THE SOCIALLY RESPONSIBLE FUND EQUITY FUND This document is an Information Statement and is being furnished to shareholders of the Equity Fund and Socially Responsible Fund (each a “Fund,” and together the “Funds”), each a series of Wilshire Variable Insurance Trust (the “Trust”), in lieu of a proxy statement pursuant to the terms of an exemptive order issued by the Securities and Exchange Commission (the “SEC”).Wilshire Associates Incorporated (“Wilshire” or the “Adviser”) serves as the investment adviser for the Trust.The exemptive order permits Wilshire to employ additional subadvisers, terminate subadvisers, and modify subadvisory agreements without prior approval of the Trust’s shareholders. Under the SEC order, if Wilshire retains a new subadviser or materially changes an existing subadvisory agreement between Wilshire and a subadviser, shareholders of the affected funds of the Trust are required to be provided an Information Statement explaining any changes and disclosing the aggregate fees paid to the subadvisers as a result of those changes.The Board reviews the subadvisory agreements annually.A copy of the form of subadvisory agreement with ClearBridge Advisers, LLC (“ClearBridge”) and Victory Capital Management, Inc. (“Victory”)is attached to this Information Statement as AppendixA. This Information Statement is being mailed on or about June 26, 2009 to the shareholders of the Funds of record as of May28, 2009 (the “Record Date”).The Funds will bear the expenses incurred in connection with preparing and mailing this Information Statement.As of the Record Date, 17,954,035.711shares of the Equity Fund were issued and outstanding and 5,202,762.269 shares of the Socially Responsible Fund were issued and outstanding.Information on shareholders who owned beneficially 5% or more of the shares of each Fund as of the Record Date is set forth in AppendixB.To the knowledge of the Trust, the executive officers and Trustees of the Trust as a group owned less than 1% of the outstanding shares of each Fund and of the Trust as of the Record Date. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. 1 Appointment of New Subadvisers to the Equity Fund and Socially Responsible Fund On February 20, 2009, the Board appointed Victory Capital Management, Inc. (“Victory”) as a new subadviser to the Equity Fund, effective April 6, 2009.Victory replaced AllianceBernstein, L.P. and Pzena Investment Management, LLC, previous subadvisers to the Equity Fund.Madison Square Investors, LLC will still serve as subadviser to the Equity Fund.On February 20, 2009 the Board also appointed ClearBridge Advisors, LLC (“ClearBridge”) as a new subadviser to the Socially Responsible Fund effective March 31, 2009, in place of AllianceBernstein, L.P. No officers or Trustees of the Trust are officers, employees, directors, general partners or shareholders of Victory or ClearBridge (each a “Subadviser, and together the “Subadvisers”).In addition, since January1, 2008, the beginning of the Trust’s last completed fiscal year, no Trustee of the Trust has had, directly or indirectly, a material interest, material transaction or material proposed transaction to which Victory or ClearBridge, any person controlling, controlled by or under common control with Victory or ClearBridge or any person controlling, controlled by or under common control with such entities was or is to be a party. At the meeting on February 20, 2009, in connection with the review of Wilshire’s proposed subadvisory agreements with Victory and ClearBridge (each an “Agreement,” and together the “Agreements”), the Board evaluated information provided by Wilshire and the Subadvisers in accordance with Section15(c) of the Investment Company Act of 1940, as amended (the “1940 Act”). The information in this summary outlines the Board’s considerations associated with its approval of each of the Agreements.In connection with its deliberations, the Board considered such information and factors as it believed to be relevant.As described below, the Board considered the nature, extent and quality of the services to be provided by the Subadvisers under the Agreements; comparative fees as provided by the Subadvisers; the anticipated profits to be realized by the Subadvisers; the extent to which the Subadvisers would realize economies of scale as a Fund grows; and whether any fall-out benefits will be realized by the Subadvisers. In considering these matters, the Board was advised with respect to relevant legal standards by independent counsel.In addition, as required by the 1940 Act, the approval was confirmed by the unanimous separate vote of those
